SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

612
KA 14-01276
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MEL T. WILKINS, ALSO KNOWN AS MELZER WILKINS,
ALSO KNOWN AS MELZEE WILKINS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MEL T. WILKINS, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. FLAHERTY, ACTING DISTRICT ATTORNEY, BUFFALO (DANIEL J.
PUNCH OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Erie County (Penny
M. Wolfgang, J.), rendered May 10, 2013. Defendant was resentenced
upon his conviction of criminal possession of a weapon in the second
degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously affirmed.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court